PER CURIAM ORDER.
These cases came on for consideration on the transcript of the record before the Civil Aeronautics Board and were argued by counsel.
 It appears that pending the decision of the Board in a proceeding entitled Transatlantic Charter Investigation, Docket No. 11908, the Board has adopted a policy of authorizing seasonal exemptions to certain “supplemental” and “cargo” carriers allowing them to operate transatlantic charter flights. Although the exemptions involved in the orders on review in these cases expired September 30, 1961, it does not appear that these petitions are moot as the problem is a recurring one. Southern Pacific Terminal Co. v. Interstate Commerce Comm., 219 U.S. 498, 515, 31 S.Ct. 279, 55 L.Ed. 310. As we are of the view that under the circumstances of these cases the Board properly exercised its statutory authority under Federal Aviation Act, § 416(b), 72 Stat. 754 (1958), 49 U.S.C.A. § 1386, it is
Ordered by the court that the orders of the Board on review in these cases be, and they are hereby, affirmed. Whether the Board may properly grant additional exemptions beyond the 1962 season, in the event that the certificate proceedings in Docket No. 11908 have not been concluded, is doubtful and the entry of this order is not to be taken as a precedent for granting any additional exemption. Accordingly, in the public interest, it is urged that those proceedings be speedily concluded. Cf. American Broadcasting Co. v. Federal Communications Commission, 89 U.S.App.D.C. 298, 307, 191 F.2d 492, 501-502.
Affirmed.
BAZELON, Circuit Judge.
I join in the result but intimate no opinion on the question whether the Board may properly grant additional exemptions beyond the 1962 season in the event the certificate proceedings in Docket 11908 have not been concluded. But see American Broadcasting Co. v. Federal Communications Commission, supra.